Case 6:17-cV-01164-GKS-G.]K Document 84-10 Filed 10/02/18 Page 1 of 1 Page|D 793

j.’.

\Vl(l HITA

Pl_,'l%l.l(` SC`H(}()[_.S.-._

Date: August 26, 2016

To: Steve Wentz

A personnel conference is to be held on Monday, August 29, 2016, 4:30 p.m., at AMAC, Room
116B.

The reason for this conference is to address your unprofessional conduct.
This is a disciplinary conference You may bringr representation with you to this conference

If you have questions, please feel free to call rne.

S inc erely,

Shannon S. Krysl
Chief Hurnan Resources Offleer

USDOOE?

